UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6982



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ANTHONY LEE THAMES,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-00-122-7-1-FO, CA-02-56-F)


Submitted:   October 1, 2003                 Decided:   October 17, 2003


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Lee Thames, Appellant Pro Se. Eric Evenson, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Lee Thames seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2255 (2000) motion.                             An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.         This Court will not issue a certificate of

appealability      as   to   claims    dismissed       by    a    district    court   on

procedural grounds unless the movant can demonstrate both “(1)

‘that   jurists    of    reason   would       find    it    debatable   whether       the

petition [or motion] states a valid claim of the denial of a

constitutional right’ and (2) ‘that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.’”    Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack

v. McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001). The relevant inquiry for claims addressed on the merits is

whether   “reasonable        jurists   would         find   the    district    court’s

assessment    of   the    constitutional        claims      debatable    or    wrong.”

Slack, 529 U.S. at 484.

     We have independently reviewed the record and conclude that

Thames has not made the requisite showing.                  Accordingly, we deny a

certificate of appealability and dismiss the appeal.                     We dispense

with oral argument because the facts and legal contentions are




                                          2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3